                                         1   Margaret A. McLetchie, Nevada Bar No. 10931
                                             Alina M. Shell, Nevada Bar No. 11711
                                         2   MCLETCHIE SHELL LLC
                                         3   701 East Bridger Ave., Suite 520
                                             Las Vegas, NV 89101
                                         4   Telephone: (702) 728-5300
                                             Facsimile: (702) 425-8220
                                         5   Email: maggie@nvlitigation.com
                                         6   Attorneys for Plaintiff

                                         7                                 UNITED STATES DISTRICT COURT
                                         8                                          DISTRICT OF NEVADA
                                         9
                                                 REGINALD HOWARD,                               Case No.: 2:13-cv-01368-RFB-NJK
                                        10
                                                                      Plaintiff,               STIPULATION TO EXTEND
                                        11                                                  CERTAIN POST-TRIAL DEADLINES
                                                 v.                                         PENDING POSSIBLE RESOLUTION
                                        12                                                           OF MATTER
                                        13
(702)728-5300 (T) / (702)425-8220 (F)




                                                 S. FOSTER, et al.,                                       (First Request)
 701 EAST BRIDGER AVE., SUITE 520


      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101




                                        14
        ATTORNEYS AT LAW




                                                                      Defendants.
                                        15             COME NOW, Plaintiff, Reginald Howard, by and through his attorneys, Margaret A.
                                        16   McLetchie and Alina M. Shell, of the law firm of McLetchie Shell, LLC, along with
                                        17   Defendants, Aaron Dicus, Sean Bloomfield, and Gustavo Sanchez, by and through their
                                        18   attorneys, Adam Paul Laxalt and Frank A. Toddre II, of Nevada Attorney General’s Office,
                                        19   and hereby agree and stipulate to extend certain post-trial deadlines.
                                        20             First, the deadline for Plaintiff to submit a proposed order with underlying
                                        21   documentation as to fees and costs pursuant to 42 U.S.C. § 1988. (ECF No. 142) shall be
                                        22   extended from October 5, 2018 to November 19, 2018.
                                        23             Second, Defendants have filed a Motion for Relief of Judgment under Rule 59 on
                                        24   October 4, 2018.1 Plaintiff’s deadline to respond to that Motion shall be extended until
                                        25   December 18, 2018.
                                        26
                                             1
                                        27    The 28-day deadline put forth in FRCP 59(b) is not waivable as a jurisdictional time limit.
                                             As such, the Defendants’ filed this motion to preserve their right to relief while parties were
                                        28   engaged in post-trial discussion for resolution.


                                                                                            1
                                         1           Third, Defendants have filed an Objection to the Bill of Costs filed by Plaintiff on
                                         2   October 4. 2018. Plaintiff’s reply, if any, to any Objection shall be due on November 13,
                                         3   2018.
                                         4            This Stipulation is not sought for any improper purpose or other purpose of delay,
                                         5   but in the interest of effectively representing Plaintiff’s interests in this matter. The parties
                                         6   are currently discussing settlement and wish to reduce the accumulation of attorney’s fees.
                                         7   IT IS SO STIPULATED.
                                         8
                                         9     DATED this 4th day of October, 2018.           DATED this 4th day of October, 2018.
                                        10
                                               /s/ Alina M. Shell                             /s/ Frank A. Toddre, II
                                        11     MARGARET A. MCLETCHIE                          ADAM PAUL LAXALT
                                               Nevada Bar No. 10931                           Nevada Bar No.12426
                                        12     ALINA M. SHELL                                 FRANK A. TODDRE II
                                        13     Nevada Bar No. 11711                           Nevada Bar No. 11474
(702)728-5300 (T) / (702)425-8220 (F)
 701 EAST BRIDGER AVE., SUITE 520




                                               MCLETCHIE SHELL, LLC                           OFFICE OF THE ATTORNEY GENERAL
      WWW.NVLITIGATION.COM




                                                                                              Bureau of Litigation – Public Safety Division
       LAS VEGAS, NV 89101




                                        14
        ATTORNEYS AT LAW




                                               701 East Bridger Ave., Suite 520
                                               Las Vegas, NV 89101                            555 E. Washington Ave., Suite 3900
                                        15
                                               (702) 728-5300                                 Las Vegas, NV 89101
                                        16     maggie@nvlitigation.com                        (702) 486-3149
                                               Attorneys for Plaintiff Reginald Howard        ftoddre@ag.nv.gov
                                        17                                                    Attorneys for Defendants
                                        18
                                        19                                              ORDER

                                        20   IT IS SO ORDERED.
                                        21
                                        22                                                   __________________________
                                               DATED: October 8, 2018.                       RICHARD F. BOULWARE, II
                                        23                                            UNITES United
                                                                                             STATESStates
                                                                                                    DISTRICT   COURT  JUDGE
                                                                                                          District Court
                                        24
                                        25
                                        26
                                        27
                                        28


                                                                                             2
